Title: To Benjamin Franklin from Francis Coffyn, 28 December 1780
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque 28. Decemr. 1780.
I take the liberty for your Excellencys information to annex a Copy of a letter I receiv’d from Ostend mentioning the arrival there of the London Gazette which contains the King of Englands manifesto, against the Dutch, & his proclamation ordering Commissions to be issued to his subjets to take and bring in all Dutch ships, with orders to his Courts of Admiralty to condemn them as lawfull prizes.
This intelligence has been confirm’d to me this day by an English Smugglar, who sail’d from Dover last night, and he further added that three Dutch ships were taken and carried the day before in Dover Harbour, and Five in Margate roads. As the wind has been easterly for some time past, which has detained a great many Dutch Ships in the mouth of the channell, I apprehend the greatest part will be captured, as upwards of Hundred fishing smaks & open boats have sail’d from the Sundry English Harbours in the channell to intercept them.
I sease this opportunity to wish your Excellency health and every other desirable blessing during this approaching new year and to assure your Excellency of the profound respect with which I have the honnour to remain Your Excellency’s most obedient & most humble Servant
F. Coffÿn
  
I beg the favour of your Excellencys answer of my last of 15. inst.
 
Notation: F Coffyn Dunkerque Decr. 28. 1780
